PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/601,128
Filing Date: 20 Jan 2015
Appellant(s): Yamada et al.



__________________
Ali Assar
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-13 and 15-20 are rejected under 35 U.S.C. 101 as being directed to a judicial exception (i.e. abstract idea) without significantly more. 

(2) Response to Argument

I. Whether claims 9-13 and 15-20 are unpatentable under 35 U.S.C. §101 as being directed to a judicial exception without significantly more. (Brief P. 12)
	Step 2A – Alice 
	“Appellant respectfully submits that claims 9 and 17 are not directed to an abstract idea as alleged by the Examiner.” (Brief P. 12) because “these elements are not abstract. Rather, claims 9 and 17 are directed to improving a technological process of detecting transition events” (Brief P. 14). 
Examiner finds this mere assertion unpersuasive. Appellant merely asserts that “these elements”, referencing the entirety of the claim, are not abstract, Examiner respectfully disagrees and notes the limitations of “obtain”, “obtain”, “identify”, “identify”, “identify”, “identify”, and “generate” as well as the element(s) of “publish the transition content” recite an abstract idea falling within the subject matter groupings of abstract concepts as identified in the Final Rejection P. 6-8. Finding that the claimed invention of “detecting transition events”, as referred to by Appellant, is found in light of the specification to be directed to a business and/or mathematical solution to a business problem of improving the accuracy of determining trending/newsworthy events or topics, i.e. relevant content1, using time-series and burst detection analysis on contextual data, e.g. keywords, in data/content postings as an improvement over other mathematical techniques2, which is not an improvement to a “technological process” but instead the “improvement” includes the mathematical techniques and input variables to these techniques3 that provides for more improved or relevant content generation and publishing by “identifying” transition events4, i.e. trending topics/events, which is part of the abstract idea itself (MPEP 2106.05(a)(II): “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”). 



Improvement to Technological Process (Brief P. 14-19)
Appellant argues “Claims 9 and 17 are directed to a system that improves an existing technological process detection transition events” (P. 15). Examiner finds this argument unpersuasive. The elements referenced by Appellant include elements that are part of the abstract idea itself, including: “obtain a plurality of temporal signal samples relating to content postings on one or more social media networks”5, “obtain a plurality of contextual signal samples relating to the content postings on the one or more social media networks”, “identify a subset of the plurality of temporal signal samples indicative of a subset of times of content consumption6…wherein the performing burst detection comprises concurrently monitoring a plurality of sliding window sizes…”, “identify one or more temporal spikes…”, “identify a transition event…”, “identify a second transition event…”, and “generate transition content…” (MPEP 2106.05(a)(II): “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”)
The additional elements in the claims include a “computing device” (claim 9-13 and 15-16) or “A computer program product comprising: one or more non-transitory computer-readable storage media” (claims 17-20), (MPEP 2106.05(f)), and the mere instructions to perform the method on a general purpose computer is insufficient to show an improvement to technology or “technological process” (MPEP 2106.05(a)(II): To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.). Furthermore, the claimed “publish…via one or more social media networks or a website” is merely an attempt to limit the abstract idea of generating and publishing [relevant] content based on trending topic analysis to a particular technological environment/field of use of publishing the content on the Internet, i.e. via a social media network or arbitrary website7, in other words the “social media network or website” merely serves as a particular destination for the data/content output (MPEP 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet);”) and/or merely amounts to insignificant extra-solution activity, i.e. post-solution data output, (MPEP 2106.05(g), e.g.: “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”). 
Therefore, the claims are not directed to an improvement in technology but instead are directed to an improvement to the abstract idea itself of providing improved or more accurate identification of events for generating and publishing more relevant, e.g. newsworthy or of greater interest, content (Spec: [0002], [0029]-[0031]; [0027]: Thus, content consumers may have a desire to identify content of particular interest out of such a stream. Similarly, there may be a desire to identify content reporting on a corresponding event, )

The claims are patent eligible based on DDR Holdings, LLC v. Hotels.com et al. (DDR), 113 USPQ2d 1097 (Fed. Cir. 2014) (Brief P. 19-20)
Appellant argues that similar to DDR Holdings the claimed solution is rooted in computer technology to overcome a problem specifically arising in the realm of the network of computing devices (e.g., the Internet) having no offline and/or manual equivalent (Brief P. 20). Examiner finds this argument unpersuasive. The identifying of transition events and  identifying newsworthy/trending topics and events and providing, e.g. reporting on, associated relevant content (Spec: [0002]; [0026], [0027], [0029] Typical methods for identifying events tend to rely on content from mainstream news sources (e.g., New York Times, Wall Street Journal, the Economist, etc.), which may comprise relatively limited amounts of content and/or sources useable for identifying events of great interest. Typically, by the time these sources report an event, it may be reasonably well-known, for example. , [0032]), is a business challenge existing prior to the Internet and not a problem arising in the realm of computer networking and the claimed invention merely attempts to limit the abstract idea, of topic trend analysis and event detection, to a particular technological environment/field of use by publishing the generated transition content, e.g. advertisements8, related to identified current events, on a website or social media network. The claimed invention being directed to the analysis and detection of events in collected data samples, i.e. mathematical evaluations and calculations (e.g. spec: Fig. 3A-5E; Fig. 1A-1B), and not to a solution rooted in computer technology to overcome a problem arising in network computing devices.

Claims 9 and 17 are not merely automation of manual processes (Brief P. 21-22)
Appellant argues “Claims 9 and 17 do not merely use a generic computer to perform what a person would otherwise do by hand, but instead, use an unconventional combination of data from different data sources similar to the patent eligible claims in Thales Visionix Inc. v. U.S., Case No. 15-5150 (Fed. Cir., Mar. 8, 2017)”, specifically “Present claims 9 and 17 are directed to a computer program product or a system that use communication technologies (e.g., signal samples sent and/or received via computing devices on a network) to identify transition events and publish transition content online. Thus the present claims use a non-conventional combination of data sources similar to the claims in Thales and are patent-eligible.” (Brief P. 21). Examiner finds this argument unpersuasive. The claims do not recite any “data sources” or “sensors” within the scope of the claims. Specifically, the claims do not recite the “signal samples” being “sent and/or received via computing devices on a network” instead the claims merely recite a single “computing device” [or instructions for a single computing device high-level of generality, temporal and contextual “signal samples”, i.e. data values, that merely are “relating to content postings on one or more social media networks” which is descriptive of the data values and does not require any data retrieval from the social media networks themselves. Therefore, no retrieval from or interaction with “data sources” is recited within the scope of the claims, let alone any unconventional combination. 
Appellant argues “Claims 9 and 17 are not merely directed to processes that could otherwise be performed manually. Instead, the claims provide steps that could not be implemented as a manual process.” (Brief P. 21). Examiner finds this argument unpersuasive. The claimed limitations include data observations, evaluations, judgements, or opinions capable of being performed mentally and/or using pen and paper as well as limitations that fall within the categories of Certain Methods of Organizing Human Activity and Mathematical Concepts, and the mere nominal use of a general purpose computer to perform the claimed steps does not render the steps any less abstract (2019 Guidance at 52: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category”; October Update: Example 42, Claim 2: “The mere nominal recitation of a generic content server and generic network-based storage devices does not take the claim out of the methods of organizing human interactions grouping.”). 
Appellant asserts that “Thus, claims 9 and 17 recite patent eligible subject matter under Alice Step 1 because (i) claims 9 and 17 are directed to an improvement to an existing technological process and (ii) claims 9 and 17 do not recite conventional or known fundamental actions.” (Brief P. 22). Examiner respectfully disagrees. (i) As addressed above, the claims are not directed to an improvement to an existing technological process but a business solution to a business problem, i.e. an improvement to the abstract idea itself, and (ii) conventionality, or the lack thereof, is a consideration under Step 2B with respect to the additional elements as discussed with respect to Appellant’s Step 2B arguments below. 

The pending claims are analogous to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc. (Brief P. 22-23)	Examiner finds this argument unpersuasive. Unlike the claims at issue in McRO, which which is an improvement in the abstract idea itself of providing improved or more relevant content generation and publishing and not an improvement to computer capabilities.

	The rejection fails to comply with the “2019 Revised Patent Subject Matter Eligibility Guidance” released by the USPTO on January 4, 2019. (Brief P. 24-29)
Prong One of Step 2A (Brief at 24)
	Appellant makes the broad assertion that “The present claims do not recite a judicial exception, as they do not recite a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance” (Brief P. 26). Examiner respectfully disagrees. The claims clearly recite steps that fall within at least one of the enumerated groupings of abstract concepts. Specifically, Examiner notes the detailed description of those limitations identified as falling within the abstract idea groupings under Step 2A Prong 1 in the Final Office Action P. 6-9. 
Appellant emphasizes: “obtain a plurality of temporal signal samples relating to content postings on one or more social media networks” and “obtain a plurality of contextual signal samples relating to the content postings on the one or more social media networks”, Examiner respectfully asserts that the aforementioned limitations recite an abstract idea because the “obtaining” of temporal and contextual “signal samples”, i.e. data values, is recited at a high-level of generality and includes the mere observation or definition of data parameters capable of being performed by a user9 and/or is still a part of the abstract idea of generating and publishing content based on identified events/topics within the “obtained” data set which is found to correspond to the category of Certain Methods of Organizing Human Activity, e.g. commercial  “relating to content postings on one or more social media networks” being merely descriptive of the data itself and thus still found to be part of the abstract idea. 
Appellant emphasizes: “performing burst detection on a stream of signals” wherein the burst detection comprises “concurrently monitoring a plurality of sliding window sizes and identifying one or more windows with signal patterns”, Examiner respectfully asserts that the aforementioned limitations recite an abstract idea because under the broadest reasonable interpretation, in light of the specification and as understood as a term of art10, the “burst detection” is an analytical or mathematical evaluation of data sets over defined windows/intervals of time to identify “spikes” or deviations in data sets, the “stream of signals” being merely the set of data values evaluated/input to the analysis11 and thus is part of the abstract idea. Finding that the BRI of the claim includes the “monitoring”, i.e. evaluation or computation, of logged, historical data sets “concurrently” over various “sliding window sizes”, i.e. evaluating/computing results for multiple sets of previously obtained data values according to their time stamps falling within pre-defined, overlapping time periods to identify patterns and deviations, and thus is part of the abstract idea as identified in the Final Rejection P. 7. 
identify one or more temporal spikes corresponding to the first topic”, “identify a transition event related to the first topic as corresponding to a first temporal spike”, and “identify a second transition event related to the first topic as corresponding to a second temporal spike”, Examiner respectfully asserts that the aforementioned limitations recite an abstract idea because the “identifying” of temporal spikes corresponding to a topic and “identifying” respective transition events is at least merely an observation or evaluation of data including the observation or determination of the volume of data values relating to a topic at a particular time period/time stamp and determining an event corresponding to the topic, e.g. identifying the “spikes” in a plotted data set (e.g. Fig. 1A-1B). 
Appellant emphasizes “identifying the one or more temporal spikes is based, at least in part, on use of a Group Lasso process”, Examiner respectfully asserts that the aforementioned limitations recite an abstract idea because the use of “a Group Lasso process” is at least a mathematical concept/algorithm12 (e.g. Spec: [0053]-[0054], [0061]) and is an evaluation/calculation of data. 
Appellant emphasizes “generate transition content related to at least one of the transition event or the second transition event” and “publish the transition content”, Examiner respectfully asserts that the aforementioned limitations recite an abstract idea because the generating and publishing of content related to identified events, e.g. trending topics or current events, is at least a certain method of organizing human activity including part of commercial interactions such as advertising or marketing activities or behaviors (e.g. Spec: [0002]: “Creating, aggregating, and/or promoting content (e.g., content creation), including, but not limited to, content related to current events (e.g., news and/or other events) has become a billion dollar industry.”, [0026]: “Thus, a desire for content likely to be consumed exists of creators, distributors, advertisers, etc. Typically, content related to events of interest may be of particular interest to users.” [0027]: “Similarly, there may be a desire to identify content reporting on a corresponding event, for example, to reduce redundant content.”: describing the use of the event detection for content distribution, such as news reporting or advertising).

Prong Two of Step 2A (Brief at 26)
Appellant argues that “Thus, the present claims provide for improvements to the technical field of transition event detection and online transition content publication, and are indicative of integration into a practical application” (Brief P. 29). Examiner finds this argument unpersuasive. As discussed above, the claims are directed to a business solution to business problem of identifying [trending] topics/events for generating and publishing relevant or newsworthy content. Specifically, the question under Step 2A – Prong 2 is whether the additional elements integrate the recited abstract idea into a practical application. In the instant case, the additional elements merely include: using a “computing device” (claim 9-13 and 15-16) or “A computer program product comprising: one or more non-transitory computer-readable storage media” (claims 17-20) to perform steps that are otherwise part of the abstract idea, i.e. merely using a general purpose computer as a tool to “apply” the abstract idea, (MPEP 2106.05(f)) and “publish the transition content via at least one of the one or more social media networks or a web site.” However the publishing of content “via the one or more social media networks or a website” is merely an attempt to limit the abstract idea of generating and publishing [relevant] content based on trending topic analysis to a particular technological environment/field of use of publishing the content on the Internet, i.e. via a social media network or arbitrary website, in other words the “social media network or website” merely serves as a particular destination for the data/content output (MPEP 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet);”) and/or merely amounts to insignificant extra-solution activity, i.e. post-solution data output, (MPEP 2106.05(g), e.g.: “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”). Therefore, the additional elements fail to integrate the abstract idea into a practical application when evaluated under Step 2A Prong 2. 

Step 2B: Claims Recite Significantly More under Alice Step 2B (Brief P. 30-34)
	Appellant argues that the claims are directed to significantly more than an abstract idea itself because: 
For example, claims 9 and 17 are specific implementations of limitations that define particular, practical applications for using one or more computing devices being caused to obtain a plurality of temporal signal samples relating to content postings on one or more social media networks, obtain a plurality of contextual signal samples relating to the content postings on the one or more social media networks, identify a subset of the plurality of temporal signal samples indicative of a subset of times of content consumption and a subset of the plurality of contextual signal samples relating to a first topic by performing burst detection on a stream of signals, identify one or more temporal spikes corresponding to the first topic based, at least in part, on use of a Group Lasso process, identify a transition event related to the first topic as corresponding to a first temporal spike, identify a second transition event related to the first topic as corresponding to a second temporal spike, generate transition content related to at least one of the transition event or the second transition event and publish the transition content via at least one of the one or more social media networks or a web site.

	And “The present combination of limitations is not well-understood, routine, or conventional activity” (Brief P. 33).	
	Examiner finds this argument unpersuasive. The analysis under Step 2B is whether the additional elements13 amount to significantly more. The limitations referenced by Appellant include elements that are part of the abstract idea itself and not additional elements under Step 2B, i.e. the following are part of the abstract idea itself: 
…obtain a plurality of temporal signal samples relating to content postings on one or more social media networks, obtain a plurality of contextual signal samples relating to the content postings on the one or more social media networks, identify a subset of the plurality of temporal signal samples indicative of a subset of times of content consumption and a subset of the plurality of contextual signal samples relating to a first topic by performing burst detection on a stream of signals, identify one or more temporal spikes corresponding to the first topic based, at least in part, on use of a Group Lasso process, identify a transition event related to the first topic as corresponding to a first temporal spike, identify a second transition event related to the first topic as corresponding to a second temporal spike, generate transition content related to at least one of the transition event or the second transition event and publish the transition content…

And unconventionality of the abstract idea does not render the claim any less abstract or necessitate a conclusion of eligibility as “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions” (MPEP 2106.04(I)). In the instant case, the additional elements merely include: using a “computing device” (claim 9-13 and 15-16) or “A computer program product comprising: one or more non-transitory computer-readable storage media” (claims 17-20) to perform steps that are otherwise part of the abstract idea, i.e. merely using a general purpose computer as a tool to “apply” the abstract idea, (MPEP 2106.05(f)) and “publish the transition content via at least one of the one or more social media networks or a web site.” However the publishing of content “via the one or more social media networks or a website”, as described with respect to the Step 2A-Prong 2 argument(s) above, is merely an attempt to limit the abstract idea to a particular technological environment/field of use and/or merely amounts to insignificant extra-solution activity, i.e. post-solution data output, that is found under Step 2B to also be well-understood, routine, and conventional transmitting of data over a network (as evidenced by MPEP 2106.05(d)(II) describing conventional activities including sending and receiving data over a network). Therefore, the additional elements fail to necessitate a conclusion that the claims amount to significantly more than the recited abstract idea. 
	Appellant further argues that “Claims 9 and 17 use a non-conventional and non-generic arrangement of elements similar to the patent eligible claims in Bascom” stating that “claim 17 is directed to a non-conventional and non-generic technique that extracts data from data sources, such as content postings on one or more social media networks, and uses the extracted data to identify a transition event and publish transition content via the one or more social media networks or a website” (Brief P. 33). 
Examiner finds this argument unpersuasive. Unlike the claims at issue in Bascom which were directed to an unconventional arrangement of additional elements, the additional elements in the instant case are found at most to amount to a single general purpose computer used to “apply” the abstract idea and the publishing of content “via the one or more social media networks or a website” which is merely an attempt to limit the abstract idea to a particular field of use and/or is insignificant post-solution activity, as described in detail above. Therefore even when considering the additional elements in combination, the use of a general purpose computer to perform the steps of the abstract idea and post-solution data output via the Internet adds nothing that is not already present when the elements are considered separately and thus the additional elements fail to necessitate a conclusion that the claims amount to significantly more. 
 “extraction” of data from “data sources” such as “social media networks” is not claimed, at most the claims recite the high-level “obtaining” of data values/parameters, i.e. “temporal signal samples” and “contextual signal samples”14, merely “relating to content postings on one or more social media networks” which is descriptive of the data values themselves and thus is found to be part of the abstract idea, any “extraction” of data from “data sources” or “social media networks” is not recited or required by the scope of the claims. 

	The rejection entirely fails to address the subject matter of the dependent claims both individually and in combination with claims from which such claims depend. (Brief P. 34-37).
	Examiner finds this argument unpersuasive. Appellant merely provides a blanket argument regarding the formatting of Examiner’s rejection and provides no argument or indication of which dependent claim(s) or element(s) within these claims recite any additional element(s) beyond those addressed with respect to their parent claims that would require separate analysis under Step 2A- Prong 2 or Step 2B to render a conclusion of eligibility. Examiner notes with respect to Step 2A-Prong 1 that the dependent claims merely further recite details of the abstract idea itself identified for the parent claims as indicated by Examiner with respect to each dependent claim (claims 11-13, 15-16, 19, and 20 were each clearly identified as reciting additional types of “analysis and mathematical computations performed to determine the trending/”spiking” topics” and claims 10 and 18 were each clearly identified as reciting “types of data obtained” as part of the abstract idea (Final Office Action P. 9)) and the rejection clearly provides an explanation as to why these limitations recite an abstract idea by identifying the subject matter groupings in which the “identified limitations” under prong 1 fall, i.e. “Certain Methods  of organizing human activity”, “Mental processes” and/or “Mathematical Concepts”.  Furthermore, those dependent claims which recite additional element(s), i.e. “one or more computing devices” in claims 11-13 and 19-20, were clearly indicated in the Step 2A-Prong 2 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                         

Conferees:

Jerry O’Connor     /GJOC/Supervisory Patent ExaminerGroup Art Unit 3624

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.




Attachment(s)

    PNG
    media_image2.png
    23
    27
    media_image2.png
    Greyscale
Notice of References Cited (PTO-892)


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 e.g. Spec: [0002] “Creating, aggregating, and/or promoting content (e.g., content creation), including, but not limited to, content related to current events (e.g., news and/or other events) has become a billion dollar industry; [0026]-[0027]: Thus, content consumers may have a desire to identify content of particular interest out of such a stream. Similarly, there may be a desire to identify content reporting on a corresponding event, for example, to reduce redundant content.
        2 e.g. Spec: [0002] “Various techniques for detecting events are known. For example, a K-Means clustering technique may be used. However, a K-Means technique is typically not able to take temporal signal sample values (e.g., time stamps, etc.) into account. …. Additionally, the HISCOVERY approach generally relies on a Gaussian statistic, which may not be well-suited for detecting of events.”; Fig. 1-5; [0054]-[0055]: “A sample time-series sequence graph in FIG. lA was generated using the above method embodiment and, as should be apparent, the method embodiment approximation is relatively accurate.”
        3 e.g. Spec: [0056]-[0058]: describing the contextual signal samples, e.g. hashtag mentions, and temporal signal samples, i.e. time stamps, serve as data variables used in the mathematical calculations to increase the accuracy in identifying “spikes” in a time-series data set, i.e. trending topics/events, (Fig. 1A-B)
        4 The broadest reasonable interpretation of “transition events” includes those events identified as corresponding to a “spike” in content postings, e.g. mentions or views of content (Spec: [0002]), regarding a particular topic over time, i.e. are the trending or “newsworthy” topics/events identified in the content consumption data (Fig. 1A-1B; Spec: [0028]: “Thus, and by way of illustrative example, in one case, a topic may comprise "concerts," and an event may comprise the "San Francisco Symphony Concert at Dolores Park."…In this context, the term "transition event" and/or similar terms refers to a distinct event within a topic looking forward temporally, but not backwards.; [0035])
        5 Noting that under the broadest reasonable interpretation the “one or more social media networks” is merely descriptive of the data values themselves, i.e. merely “relating to” the signal samples, any data retrieval from the social media networks themselves not recited within the scope of the claims
        6 Noting that the “content consumption” is merely descriptive of the types of data being analyzed as part of the abstract idea
        7 The disclosure, e.g. [0002] & [0026]-[0027], providing at most a high-level description of the use of the topic detection analysis for content distribution online
        
        8 [0026]: At times, content creators and/or distributors receive remuneration, at least in part, for advertisements associated with content, such as on pages of websites, social networking sites, and/or in audio-video items, by way of illustration. Thus, a desire for content likely to be consumed exists of creators, distributors, advertisers, etc.
        9 e.g. finding that a user could observe “contextual signal samples”, i.e. topics or keywords mentioned in a post, and “temporal signal samples”, i.e. time stamps, and analyze such information to determine trending topics/events
        10 E.g.: Yunyue Zhu and Dennis Shasha. 2003. Efficient elastic burst detection in data streams. In Proceedings of the ninth ACM SIGKDD international conference on Knowledge discovery and data mining (KDD '03). Association for Computing Machinery, New York, NY, USA, 336–345. DOI:https://doi.org/10.1145/956750.956789 ; available: https://dl.acm.org/doi/10.1145/956750.956789 : P. 336: “Burst detection is the activity of finding abnormal aggregates in data streams. Such aggregates are based on sliding windows over data streams. In some applications, we want to monitor many sliding window sizes simultaneously and to report those windows with aggregates significantly different from other periods.”, “Intuitively, given an aggregate function F (such as sum or count), the problem of interest is to discover subsequences s of a time series stream such that F(s) >> F(s 0 ) for most subsequences s 0 of size |s|. In the case of burst detection, the aggregate is sum. If we know the duration of the time interval, we can maintain the sum over sliding windows of a known window size and sound an alarm when the moving sum is above a threshold.”; P. 337: “Aggregates of time series are computed based on certain time intervals (windows). There are three well-known window models that are the subjects of many research projects…Sliding windows: In a sliding window model, aggregates are computed based on the last w values in the data stream. The size of a sliding window w is predefined. For example, the running maximum stock price of IBM during the previous 5 days is based on sliding windows…The sliding window model is the most widely used in data stream monitoring”
        11 Spec: [0041]: “it may be possible to access one or more logs of interactions to aggregate signal samples indicating consumption of content with respect to a topic and/or event.”; [0035]: Burst detection refers to identifying abnormal signal aggregates (e.g., looking for cases where a set of aggregated signal sample values vary from a norm) in a stream of signals.; [0065]: Furthermore, the granularity of time-series sequences used is per hour, so that sets of sample content from June 22 to August 7 comprise a 1128-dimension time-series sequence.
        12 https://en.wikipedia.org/wiki/Lasso_(statistics): “lasso (least absolute shrinkage and selection operator; also Lasso or LASSO) is a regression analysis method that performs both variable selection and regularization in order to enhance the prediction accuracy and interpretability of the resulting statistical model. “, “The objective function for the group lasso is a natural generalization of the standard lasso objective”
        13 2019 Revised Guidance P. 55, footnote 24: “USPTO guidance uses the term ‘‘additional elements’’ to refer to claim features, limitations, and/or steps that are recited in the claim beyond the identified judicial exception.”
        14 [0041]: “contextual signal samples (e.g., hashtag-type mentions) and/or temporal parameters (e.g., time stamps),”; [0045]: “As used in relation to a sample of content, contextual signal samples refer to textual and/or audio-visual components of the content sample. Thus, one or more words related to a subject (e.g., person, place, event, etc.) in a content sample, as an example, comprises contextual signal samples. Thus, in one example, one or more signal samples may correspond to contextual signal samples (e.g., comprising signal samples having hashtag and/or non-hashtag values)”